DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extraction means” that are “formed by a further guide profile that is part of the guide and is also inclined obliquely downwards from the reel” must be shown or the feature(s) canceled from the claim(s).  While Fig. 2 purports to show the “extraction means” using broken lines, the “further guide profile” is not shown.   No new matter should be entered.

4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites, “Fencing device for installing and/or removing a fence (3) of posts (5) and a net (7) connected thereto or one or more wires connected thereto, the fencing device being a movable fencing device that during operation is present on a vehicle or trailer and comprising
 installing means for driving the posts into the ground, 
as well as a reel (11) for unwinding the net or the one or more wires, 
said installing means comprise a guide (13, 15, 17) for guiding the posts (5) from the reel (11) to the ground (29), which guide is inclined obliquely downwards from the reel (11), 
characterized in that the posts (5) are provided with a pointed lower end (9) and 
the guide is such that the posts are driven into the ground during the guiding action 
and in that the fencing device further includes extraction means for pulling the posts (5) out of the ground, 
which extraction means are formed by a further guide profile that is part of the guide and is also inclined obliquely downwards from the reel and whose top side is in contact with a protrusion (31) on the post during the extraction operation and guides the post upwards while the fencing device is moved on and thus pulls the post out of the ground.
Claim 1 is indefinite for at least the following reasons:
The “installing means” is defined as “a guide” and the “extraction means” are defined as being “formed by a further guide profile”.   It is understood from the disclosure that the extraction means can be the same guide only inverted 180 degrees.  As such, it is unclear as to whether there are two guides, one for the installing means and another for the extraction means, or whether there is only one guide that is right side up for the installing means and inverted for the extraction means. 
The difference between a “guide” and “guide profile” is unclear because the “profile” of either the “guide” or the “further guide” is not defined in the claim.   
It is unclear as to whether it is the “top side” of the “further guide profile” or the “guide” that pulls the post of the ground  because the term “whose” is preceded by both objects, i.e., the “guide profile” and the “guide”.
The claim uses the terms “comprising” and “characterized in that”, which makes it unclear as to where the preamble of the claim begins and ends, and therefore, what elements are considered to be the bod of the claim.
The claims are directed to a “fencing device”, however, the claim also recites details directed to the structure of the fence, i.e., that the fence includes posts and a net or wires connected to the posts, the posts have a pointed lower end, and the posts have protrusions.  Because the claim is directed to only the device for installing or removing a fence, these fence details are not considered when construing only a device claim.  See MPEP 2115 which states “A claim is only limited by positively recited elements.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”.  If the structure of the fence is key to the patentability of the inventions, then a system should be claimed.  In addition, many of the limitations are directed to intended uses of the device.  Under US practice, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over AU 556,755 (“AU ‘755”) in view of Wheeler et al., US 6,158,923. 
AU ‘755 discloses a fencing device for installing and/or removing a fence of posts (14) and a wires (16) connected thereto (Figs. 1-2, P3-P4), the fencing device being a movable fencing device that during operation is present on a vehicle or trailer (Fig. 1), the fencing device  including:
 installing means for driving the posts into the ground (21, 38), which guide is inclined obliquely downwards from the reel (Fig. 1);
a reel (24) for unwinding the one or more wires (Figs. 1), and 
extraction means (21, 38; Note:  Similarly as disclosed in the present application, the position of the guide means of AU ‘755 are capable of being reversed on the trailer so as to be behind the installed fence as the trailer is being moved forward and remove the posts from the ground.) 

AU ‘755 fails to teach an installing means that is a guide.  Wheeler discloses a movable fencing device (10, Figs. 1-10, C3, L42 – C5, L49) for installing a fence of posts (6) and a connected net (5), the fencing device including:
installing means that comprise a guide (16, 18, 28, 34, 68, 86, 94Figs. 2-8, 10) for guiding the combined posts (5) and net (5) from a rotatable reel (30, 98, Fig. 10) to the ground such that the posts are driven into the ground during the guiding action (Fig. 1),
the guide including a top guide profile (18, 68) that guides the top of the posts,
the guide including two parallel side guide profiles (16, Figs. 2, 6),
the guide including a bottom guide profile (94, Fig. 6).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify AU 755 to include guides for positioning the fence posts and net/wire because it would ensure that the fence posts and net/wires are securely installed  by ensuring that both the post and web are straight before being guided into the ground, as taught by Wheeler (Figs. 1-2, C1, L42 – C2, L67). 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 3,934,655 and US 9,022,136 describe fence devices/systems for installing a fence that includes pointed end posts and wires. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652